

Exhibit 10.3.5
AMENDMENT No. 5 TO EMPLOYMENT AGREEMENT


THIS AMENDMENT No. 5 TO EMPLOYMENT AGREEMENT (“Amendment No. 5”), is entered
into as of September 26, 2016, by and between Third Point Reinsurance Ltd., a
Bermuda company (the “Company”), and J. Robert Bredahl (the “Executive”).


WHEREAS, the Company and the Executive entered into a certain Employment
Agreement dated as of January 26, 2012, an Amendment No. 1 to Employment
Agreement dated as of November 10, 2014, an Amendment No. 2 to Employment
Agreement dated as of March 1, 2015, an Amendment No. 3 to Employment Agreement
dated as of November 24, 2015, and an Amendment No. 4 to Employment Agreement
dated as of May 4, 2016 (collectively, the “Employment Agreement”); and


WHEREAS, the parties wish to amend the Executive’s duties to provide for direct
reporting to the Board of Directors of the Company; and


WHEREAS, in consideration of the mutual agreements set forth below and for other
good and valuable consideration given by each party to this Amendment No. 5 to
the other, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree to amend the Employment Agreement on the terms set
forth below.


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
1.      Section 2 (a) Duties, of the Employment Agreement shall be amended to
read in its entirety as follows:


(a)
Duties. During the Employment Term and from and after September 30, 2016, the
Executive shall serve as President and Chief Operating Officer of the Company
and the Chief Executive Officer and Chief Underwriting Officer of Third Point
Reinsurance Company Ltd. (“OpCo”). In his capacity as President and Chief
Operating Officer of the Company and Chief Executive Officer and Chief
Underwriting Officer of OpCo, the Executive shall perform such duties, services
and responsibilities on behalf of the Company and OpCo consistent with such
position as may be reasonably assigned to the Executive from time to time. In
performing such duties hereunder for the Company and for OpCo, the Executive
shall report to the Board of Directors of the Company and the Board of Directors
of OpCo, as applicable.









--------------------------------------------------------------------------------




2.    The parties hereto agree that except as specifically set forth in this
Amendment No. 5, each and every provision of the Employment Agreement shall
remain in full force and effect as set forth therein.




[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Amendment No. 5 to be executed,
and the Executive has hereunto set his hand, in each case effective as of the
day and year first above written.
THIRD POINT REINSURANCE LTD.
By: /s/ John R. Berger             
Name: John R. Berger
Title: Chairman and Chief Executive Officer








By: /s/ Christopher S. Coleman        
Name: Christopher S. Coleman
Title: Chief Financial Officer




EXECUTIVE
/s/ J. Robert Bredahl                
J. Robert Bredahl






 






